Citation Nr: 1445604	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for scar, right index finger, evaluated as 0 percent disabling prior to June 4, 2012, and 10 percent disabling thereafter.

2.  Entitlement to service connection for right hand disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979, with subsequent service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013, and a copy of the hearing transcript is of record.  

(The issue of service connection for an acquired psychiatric disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In April 2013, the Veteran expressed his desire to withdraw his appeal for an increased rating for his service-connected scar, right index finger.

2.  A right hand disability did not have its onset in service and is not otherwise related to active military service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for an increased rating for scar, right index finger.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The Veteran does not have a right hand disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Index Finger Scar

The Veteran's perfected appeal formally included a claim of entitlement to increased rating for scar, right index finger, but he and his representative expressly withdrew the appeal of that claim on the record at the beginning of the April 2013 Board hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for an increased rating for scar, right index finger, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal seeking an increased rating for scar, right index finger, must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, November 2012 and January 2013 letters notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's STRs and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was afforded a VA examination in connection with his claim of service connection for a right hand disability in December 2010.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated, which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of the claim decided herein.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Accordingly, the Board may proceed with appellate review.  

III.  Service connection for a right hand disability

The Veteran contends that he has a right hand disability related to his military service.  Specifically, he states that a laceration of the right hand incurred in service has caused current symptoms of weakness, cramping, numbness, and spasms of the right hand.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Turning to the evidence of record, service treatment records (STRs) show that the Veteran suffered a laceration of the right palmar index finger in May 1978.  The Veteran was seen in acute care with 4 sutures placed.  The remainder of the Veteran's STRs were silent for complaints of, or treatment for, a right hand disability.  On July 1979 separation examination, clinical evaluation of the upper extremities was normal. 

Following military service, the Veteran filed a claim for service connection for a right finger and hand condition in April 2010.  In his claim, the Veteran stated that he cut his right index finger on a rusty helmet in service, which led to finger and hand pain, numbness, weakness, trembling, and causes him to drop things.

In May 2010, the Veteran submitted two lay statements from acquaintances who had known the Veteran for 15 and 35 years.  They stated that they have noticed the Veteran has difficulty grasping objects and has limited hand strength.

The Veteran was afforded a VA examination in connection with his claim in December 2010.  The Veteran reported the May 1978 laceration, and that he was not seen for a separation physical and had no further follow up.  The Veteran began to have weakness and problems with grasping of the right hand in the 1990s.  He continued to have acute onset of weakness and loss of control of the use of the right hand.  The Veteran denied any shoulder or neck symptoms or injuries.  He stated that when driving, his right hand would go numb.  The Veteran did not use assistive devices.  There was no history of surgery or inflammatory arthritis.

On physical examination, the Veteran had right elbow pain and stiffness.  He had no hand pain.   There was tenderness in the index MCP.  There was no effusion, edema, redness, heat, or inflammation.  There was questionable tremor of the index finger.  No instability, guarding of movement, atrophy, or joint ankylosis was noted.  Range of motion (ROM) of the fingers was normal.  Soft touch sensation was decreased at wrist and into all fingers and thumb.  Two-point discrimination was abnormal for all fingers and thumb.

Upon review of the claims file, the examiner opined that the Veteran's right hand disability was not related to service.  The examiner reasoned that the Veteran's right index finger laceration was a superficial injury that had no residuals for 15 years.  The Veteran denied any problems with the function of his hand until the 1990s.  The problems he describes of being unable to hold objects secondary to weakness, and numbness did not originate in only the index finger.  Instead these problems involved the whole hand from their origin.

A May 2011 VA treatment record notes that the Veteran complained of recurrent right hand wrist pain and numbness.  He had up to 5 minutes of numbness without tingling in the ulnar side of his forearm and wrist.  NSAIDs and a wrist brace were effective forms of treatment.  On examination, there was minimal tenderness in the volar forearm on the ulnar side just above the wrist, not localized.  There was no discoloration, swelling, or nodules.  The fingers, hand, and wrist all had full ROM and strength.  He had good hand grip.  His radial and brachial pulses were intact.  Sensation was intact in the phalanges.  Tinel's sign was negative.  No trigger finger or thickening of the flexor tendon in the palm.  The examiner assessed right wrist and forearm pain, and ordered a wrist brace and prescribed ibuprofen. 

On June 2012 VA scars examination, the examiner noted that the Veteran's right upper extremity symptoms were not due to the scar.

At the April 2013 Board hearing, the Veteran testified that symptoms have been present since service, but have become worse to the point where they became an issue in the 1990s.  His symptoms included cramping in his hand, wrist, and arm, as well as numbness, and a weak grip.  His numbness starts in his right index finger and goes through his whole hand.  

After review of the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a right hand disability is not warranted.

STRs corroborate the Veteran's contention that he suffered a right hand laceration in service.  Indeed, the Veteran is service connected for a scar.  However, the STRs and separation examination do not show any other symptoms of the Veteran's asserted right hand disability.  The first documented medical report of a right hand disability came in 2011, 32 years following the Veteran's separation from active duty.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's right hand for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

The Veteran claims that he experienced a right hand disability ever since service.  However, physical examination at service discharge revealed normal upper extremities.  While the Veteran notes that his right hand disability did not become "an issue" until the 1990s, he did not seek treatment for a right hand disability until many years after service.  The Veteran's current statements to the effect that he has experienced continuous right hand symptomatology since active service, while competent, are not deemed to be credible.  The reports of the separation examination, the VA examiners' assessments, and the absence of problems for so many years leads the Board to this conclusion.

The Board has also considered the Veteran's statements asserting a nexus between his right hand disability and his active duty service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case--whether the Veteran's disability is related to service--falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

The only other evidence regarding a nexus between the Veteran's claimed disability and service are the negative opinions of the December 2010 and June 2012 VA examiners, who concluded that the Veteran's asserted hand symptomatology was not related to his in-service right index finger laceration.  Both opinions noted review of the claims file and provided definitive negative opinions.  Although the June 2012 VA examiner did not provide a rationale, the December 2010 VA opinion provided a detailed rationale consistent with the evidence of record and is probative.  The Veteran has not provided any competent medical evidence to contradict the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Given the lack of medical and credible lay evidence in support of the claim, the evidence is against a finding of a nexus between any current right hand disability and military service.  As the preponderance of the evidence is against the service connection claim, there is no doubt to be resolved, and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)..


ORDER

The appeal for an increased evaluation for scar, right index finger, is dismissed.

Service connection for a right hand disability is denied.


REMAND

The Veteran asserts that he suffers from PTSD, anxiety, and depression as a result of sexual trauma in service.   He asserts that he was sexually assaulted by an E-6 Marine in December 1976.  Although there is no record of the incident in the Veteran's service records, the Veteran asserts that he began to abuse alcohol and other drugs to deal with the trauma.  In support of this contention, the Veteran testified that he was disciplined and ultimately discharged from the Reserves due to illegal drug use.  Service personnel records confirm that the Veteran was disciplined for possession of illegal drugs on multiple occasions, beginning in 1977.  

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressful incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  More particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  See Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part III, para. 5.14c(5).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393, 398-99 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Court has stated that "VA has provided special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis" with regard to personal assault cases.  Patton v. West, 12 Vet. App. 272, 278 (1999).  The Court in Patton stated that behavior changes (of the type now contemplated by 38 C.F.R. § 3.304(f)(3)) should be examined and clinically interpreted to determine whether they constitute evidence of, for example, "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  Since history has shown that it is not unusual for there to be an absence of military records documenting the events of which the Veteran complains, evidence from sources other than the service records may corroborate an account of a stressful incident.

The Board also notes that on May 1976 enlistment examination, the Veteran reported depression or excessive worry, and the examining physician noted severe anxiety.  Applicable law states that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  3 8 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Based on the above, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine the precise nature and etiology of his claimed psychological disorders, to include whether any current psychological disorder preexisted service and whether such disorder was aggravated therein.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran indicated at his Board hearing that he sought private mental health treatment at the Golden Valley Hospital in Golden Valley, Minnesota in 1987.  On remand, the RO should additionally seek to obtain such private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate steps to contact the 
Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA and private treatment records from Golden Valley Hospital.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  Schedule the Veteran for VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.

The examiner shall clearly identify all psychiatric disorders found on examination and those experienced over the course of this claim.

In reviewing the Veteran's claims file, the examiner shall identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not that any in-service assault or experiences described by the Veteran occurred.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of the alleged assault.

With respect to each diagnosed psychiatric disorder, the examiner shall opine as to whether it is at least as likely as not that the current psychiatric disability arose during service or is otherwise related to any incident of service.

If the examiner finds that any psychiatric disability clearly and unmistakably pre-existed service, the examiner shall opine as to whether it clearly and unmistakably was not aggravated by service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The physician must adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.

3.  The AOJ should ensure compliance with this remand and thereafter re-adjudicate the claim of service connection for a psychiatric disability.  If a benefit sought is not granted, the AOJ should issue a supplemental statement of the case and give the Veteran opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


